Citation Nr: 1637579	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  12-01 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for rheumatoid arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1945 to February 1975.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO) which declined to reopen a claim of service connection for rheumatoid arthritis.  In September 2013, a videoconference hearing was held before the undersigned; a transcript is in the record.  In November 2013, the Board reopened the claim and remanded the matter for additional development.  The case was remanded again in February 2016. 

The record (see, e.g., April 2016 VA medical opinion) shows other diagnoses to which some of the Veteran's complaints are attributed, including osteoarthritis and osteopenia.  In light of the Veteran's contentions, claims of service connection for such diagnosed disabilities are raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 CFR § 19.9(b)(2015); see 79 Fed. Reg. 57,660  (Sept. 24, 2014) (codified in 38 CFR Parts 3, 19, and 20 (2015)).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran has, or during the pendency of this claim has had, rheumatoid arthritis. 


CONCLUSION OF LAW

Service connection for rheumatoid arthritis is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by a letter in April 2011.  See 38 U.S.C.A.          §§ 5102, 5103, 5103A (West 2015); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran's service treatment records (STRs) are associated with the record, and pertinent postservice treatment records have been secured.  Pursuant to the Board's November 2013 remand, the RO arranged for a VA examination in February 2014.  The Board found the report of that examination inadequate for rating purposes (because the examiner did not, as was requested, discuss a private medical opinion, and the examination was not by a rheumatologist), and remanded the matter, again, for an adequate medical opinion. On remand, the AOJ secured an April 2016 VA medical advisory opinion in this matter.  Although the opinion provider is not a rheumatologist, he is a now-retired professor of medicine (specializing in geriatrics), and is shown to be Board-certified in internal medicine.  The Board finds that he has the requisite expertise to provide the opinion sought, particularly as he cites to supporting factual data and medical literature.  The Board finds that the April 2016 medical opinion was provided by a medical professional with the requisite level of expertise; includes rationale that is sufficiently supported citations provided; and is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, the Board finds that there has been substantial compliance with its February 2016 remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  VA's duty to assist is met.

Legal Criteria, Factual Background, Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.
Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.  To substantiate a claim of service connection there must be evidence of: (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).   

In the absence of proof of a current disability, there is no valid claim of service connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The United States Court of Appeals for Veterans Claims (Court) has held that the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or at any time during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

Lay evidence may be competent evidence to establish incurrence of a disability in service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises or in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran's STRs show that in July 1951 he was hospitalized with complaints of a headache and stiff neck, along with complaints of generalized muscle pain, especially in the right shoulder and arm.  He continued to complain of numbness and weakness in his right arm and forearm for several days throughout the hospitalization.  On neurological consultation, hypesthesia was noted in the right ulnar distribution and along the right side of the face, posterior neck, and the whole of the right upper arm.  In August 1951 he was seen by a neurologist who noted there was no evidence of atrophy or reflex changes to the affected extremity.   Mild polio was initially diagnosed; the final diagnosis was polyneuritis, right upper extremity.  The medical record notes that the evidence for polio was tenuous but that the poor electrical reaction of the muscle to stimulation proves that there had been organic disease, although a conversion reaction was probably concurrent.  In September 1951, he was found fit for duty.

An April 1962 STR notes the Veteran reported right shoulder pain; bursitis was diagnosed.  In May 1969, he complained of a painful left shoulder after being hit by a football; a contusion was diagnosed.  In July 1970, a probable muscle sprain was diagnosed following complaints of a painful left shoulder.  A June 1975 right shoulder x-ray was normal.  He continued to complain of a sore right shoulder in July 1975; bursitis was diagnosed.  In February 1986, he complained of right leg swelling and pain; a right tibial area contusion was diagnosed.

The Veteran's musculoskeletal and upper and lower extremity systems were normal on clinical evaluation on August 1952, April 1954, June 1956, June 1958, March 1964, December 1967, April 1969, August 1971, August 1973, and February 1975 medical examinations.  The August 1973 examination report notes right forearm and left ankle fractures with no sequelae.  In a report of medical history on August 1973 reenlistment, the Veteran stated that he believed he was in "perfect health"; in that report and in a February 1975 report of medical history, he denied arthritis, rheumatism, or bursitis; any bone, joint, or other deformity; and lameness.

The Veteran's earliest postservice treatment records in the record, from a private physician, are from the late 1990s.  An August 1998 private treatment record notes the Veteran's medical history included rheumatoid arthritis.  June, September, and November 1998 treatment records note a seropositive blood test for rheumatoid arthritis.  In September 1998 he complained of right ankle pain, but his rheumatoid arthritis pain was noted to otherwise be "ok."  On March 1999 private treatment, osteoarthritis was diagnosed; there is a notation of possible rheumatoid arthritis.

In a September 2010 opinion, the Veteran's private treating rheumatologist noted that he had several complaints regarding musculoskeletal issues and several bouts of recurrent inflammatory eye disease during service; rheumatoid arthritis was eventually diagnosed.  He continued to have ankle symptomatology, inflammation, and swelling and was followed every two months for generalized evaluation and management of his rheumatoid arthritis in addition to pain control for his chronic osteoarthritis.  She opined that it is more likely that his diagnoses of inflammatory eye disease/iritis/uveitis are related to rheumatoid arthritis, and that his diagnosis of lymphoma is a known complication of rheumatoid arthritis.  The private provider opined that the Veteran's rheumatoid arthritis may be related to his service, but did not include rationale.

The November 2013 Board remand ordered an examination by a rheumatologist who was to comment on the September 2010 private opinion, expressing agreement or disagreement with the opinion and the rationale for such.  Pursuant to the Board's remand, on February 2014 VA ankle examination, right ankle rheumatoid arthritis was diagnosed.  On February 2014 VA non-degenerative arthritis examination, atrophic rheumatoid arthritis was diagnosed.  The examiner noted that the Veteran's STRs are silent for ongoing evaluation and treatment for inflammatory arthritis.  He further noted that in 1951 the Veteran was hospitalized with a working diagnosis of polyneuritis of the upper extremity without sequela and did not require further evaluation and treatment for the following twenty years in service.  Although he was treated for right shoulder bursitis and a left shoulder contusion in service, there was no mention of chronic or recurrent inflammatory arthritis. The examiner opined that the Veteran's rheumatoid arthritis was less likely than not related to his service, noting that rheumatoid arthritis is a "symmetric, inflammatory, peripheral poly-arthritis of unknown etiology."  

Because the February 2014 VA examiner (who apparently reviewed the September 2010 private opinion) did not comment on it/express agreement or disagreement and is a staff physician, not a rheumatologist, the Board found the medical opinion inadequate for rating purposes and remanded the matter again in February 2016 for a supplemental medical opinion.  In April 2016, the consulting provider opined that, based on the medical evidence available, the Veteran does not have, and has never had, rheumatoid arthritis.  He noted that the standard for diagnosing rheumatoid arthritis in effect at the time the Veteran was putatively diagnosed (in 1989) was outlined in 1987 ARA [American Rheumatism Association] Criteria, which required that four of seven criteria had to be met for a diagnosis.  At the time of that diagnosis, the Veteran met only one of the criteria, namely a positive rheumatoid factor noted in a June 1998 private treatment record. The examiner cited to medical literature which stated that, in the absence of clinical findings of rheumatoid arthritis, rheumatoid factor alone does not support a diagnosis of rheumatoid arthritis.  

The opinion provider also cited to prior medical records in support of his opinion that the Veteran does not have rheumatoid arthritis.  Imaging in July 1999 revealed that findings in the Veteran's hands and feet are more consistent with an atypical osteoarthritis pattern and not rheumatoid arthritis; clinical correlation was recommended.  Further imaging in November 2001 showed no evidence of erosive disease or osseous abnormality at the base of the left fifth metatarsal.

The opinion provider further noted that the Veteran has been treated for rheumatoid arthritis because of a condition that mostly affected only one joint, i.e. his right ankle.  He acknowledged the Veteran's prior complaints involving other joints, including the shoulder (posttraumatic); however, no examination or imaging had ever shown the erosive disease (characteristic of rheumatoid arthritis) in either the hands or the feet.  Specific imaging of the ankles had never shown anything other than mild osteoarthritis, which was likely posttraumatic, or osteopenia, which was likely due to treatment with prednisone.  Citing to the current criteria for diagnosing rheumatoid arthritis, the 2010 ACR/EULAR "Classification Criteria for Rheumatoid Arthritis," the opinion provider noted that joint inflammation in one ankle, without other joint involvement, would not establish a diagnosis of rheumatoid arthritis.  The imaging and bone scan studies in the record do not "even come close" to establishing a diagnosis of rheumatoid arthritis.  The provider also found that the osteopenia cited is due to both the Veteran's age and his treatment with prednisone, and not due to service.  The opinion provider disagreed with the September 2010 private opinion, finding that the Veteran does not have, and has not had, rheumatoid arthritis.  

The Board may favor the opinion of one competent medical expert over another if its statement of reasons and bases is adequate to support that decision.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  A medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Guerrieri v. Brown, 4 Vet. App 467, 470-471 (1993).  Finally, the Board must consider the level of training, education, and experience of the person conducting the examination as a factor considered in assigning weight to the report.  Cox v. Nicholson, 20 Vet. App. 563, 568-69 (2007).

Here, there is medical evidence both diagnosing rheumatoid arthritis and ruling it out.  The Veteran's treating rheumatologist stated that she has treated his rheumatoid arthritis since 2007.  Although most of his private treatment records note a diagnosis of rheumatoid arthritis, none of them show how that diagnosis was made, other than by a positive rheumatoid factor blood test.  The Board further notes that a March 1999 private treatment appears to question rheumatoid arthritis as a diagnosis.   The April 2016 VA opinion provider found that, despite the prior diagnosis of, and treatment for, rheumatoid arthritis, the Veteran does not actually have such disease.  The Board observes that such provider (while not a rheumatologist) is a retired professor of medicine (specializing in geriatrics, and Board-certified in internal medicine) and may be acknowledged to have the requisite expertise to provide the opinion sought.   Further, he cites significantly to supporting factual data and to supporting medical texts (contrary to the private opinion provider who does neither) in finding that the Veteran does not meet the requirements under either the former or current criteria for establishing a diagnosis of rheumatoid arthritis; although private treatment records in 1989 note a seropositive blood test for rheumatoid arthritis, the criteria in effect then (and now) require more for a diagnosis of rheumatoid arthritis.  The Board concludes that the evidence of record weighing against a diagnosis of rheumatoid arthritis outweighs the evidence of record finding such diagnosis.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against a finding that the Veteran now has (or at any time during the pendency of the instant claim has had) a diagnosis of rheumatoid arthritis.  As the preponderance of the evidence is against a finding that he has/has had rheumatoid arthritis, he has not presented a valid claim of service connection for such disability, and the appeal in the matter must be denied.


ORDER

Service connection for rheumatoid arthritis is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


